United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, HIDENWOOD POST
OFFICE, Newport News, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-0483
Issued: March 7, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On January 2, 2018 appellant filed a timely appeal from a July 6, 2017 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP).1 The Board assigned Docket No.
18-0483.2
On March 15, 2012 appellant, a 51-year-old letter carrier, filed an occupational disease
claim (Form CA-2), alleging that he sustained an emotional condition due to factors of his federal
employment, including harassment and threats of disciplinary action from his supervisor. By
decisions dated December 13, 2012 and April 24, 2013, OWCP denied appellant’s claim because
the factual evidence of record failed to establish fact of injury. By decision dated February 22,
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from July 6, 2017, the date of OWCP’s last decision, was
January 2, 2018. Because using January 3, 2018, the date the appeal was received by the Clerk of the Appellate
Boards, would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is January 2, 2018, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

Together with his appeal request, appellant submitted a timely request for oral argument pursuant to 20 C.F.R.
§ 501.5(b). By order dated October 1, 2018, the Board exercised its discretion and denied the request as appellant’s
arguments on appeal could be adequately addressed in a decision based on a review of the case as submitted on the
record. Order Denying Request for Oral Argument, Docket No. 18-0483 (issued October 1, 2018).

2016, the Board affirmed OWCP’s December 11, 2014 decision denying appellant’s request for
reconsideration of the merits.3
Appellant subsequently requested reconsideration. By decision dated June 21, 2016,
OWCP modified its prior decisions and denied appellant’s claim because the evidence failed to
establish that he sustained an injury in the performance of duty.
On June 22, 2017 appellant requested reconsideration and submitted a cover letter dated
June 18, 2017 and a legal argument in support of his emotional condition claim.
By decision dated July 6, 2017, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error. It indicated
that it had denied appellant’s request based on a decision “outlined in the enclosure.”
The Board, having duly considered the matter, finds that OWCP failed to properly explain
the findings with respect to the issue presented. In its July 6, 2017 decision, OWCP failed to
provide an explanation as to why its prior decision was improperly decided. It indicated that it
had provided reasons for its denial which were “outlined in [an] enclosure,” but no such enclosure
exists within the decision or in the case file. OWCP’s failure to provide factual findings and
explain the basis for its conclusion that appellant did not demonstrate clear evidence of error
precludes the Board’s review of the decision.4
The Board finds that OWCP, in its July 6, 2017 decision, did not discharge its
responsibility to set forth findings of fact and a clear statement of reasons explaining the
disposition so that appellant could understand the basis for the decision.5 The Board will therefore
set aside OWCP’s July 6, 2017 decision and remand the case for an appropriate decision on
appellant’s untimely reconsideration request.

3

Docket No. 15-1225 (issued February 22, 2016).

4

20 C.F.R. § 10.126; see also R.C., Docket No. 16-0563 (issued May 4, 2016).

5

Id.

2

IT IS HEREBY ORDERED THAT the July 6, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded to OWCP for further action consistent
with this order of the Board.
Issued: March 7, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

